                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


ROSALBA PAOLA ORTEGA ARANDA,                                No. 3:17-cv-02041-JR
et. al.,

                      Plaintiffs,                           ORDER

       v.

UNITED STATES FOREST SERVICE,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Papak issued a Findings and Recommendation [16] on September 4,

2018, in which he recommends that this Court grant Defendant’s Motion for Summary Judgment

[13] and dismiss this action with prejudice. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 18. When any party objects to any portion of the Magistrate Judge's Findings &

Recommendation, the district court must make a de novo determination of that portion of the


1 - ORDER
Magistrate Judge's report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes there is no basis

to modify the Findings & Recommendation. The Court has also reviewed the pertinent portions

of the record de novo and finds no error in the Magistrate Judge’s Findings & Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Papak’s Findings and Recommendation [16].

Defendant’s Motion for Summary Judgment [13] is GRANTED. This action is dismissed with

prejudice.

       IT IS SO ORDERED.



       DATED this _____________ day of _____________________, 2018.




                                                _______________________________________
                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 - ORDER
